Citation Nr: 1759391	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for epicondylitis, right elbow.

2.  Entitlement to a higher initial rating for total abdominal hysterectomy with preservation of the ovaries with associated scarring and adhesion, currently rated as 30 percent disabling.

3.  Entitlement to a higher initial rating for history of Graves' disease and atrial fibrillation, currently hypothyroid, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for a left ankle strain with mild plantar fasciitis and hammertoes.

5.  Entitlement to a compensable rating for left hip trochanteric bursitis.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to January 1984; and from March 1985 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2010; a statement of the case was issued in March 2014; and a substantive appeal was received in May 2014.   

The Veteran's notice of disagreement included a disagreement as to the assigned ratings for major depressive disorder (claimed as posttraumatic stress disorder), and a right ankle strain.  However, these issues were not included in her May 2014 substantive appeal (VA Form 9, checking box 9B to limit the issues on appeal).  Consequently, these issues are not before the Board.

The Veteran presented testimony at a Board hearing in April 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to higher initial ratings for total abdominal hysterectomy,  Graves' disease and atrial fibrillation, a left ankle strain with mild plantar fasciitis and hammertoes, and left hip trochanteric bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's current right elbow epicondylitis began during service.


CONCLUSION OF LAW

The criteria for an award of service connection for right elbow epicondylitis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 
90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At her April 2017 Board hearing, the Veteran testified that she began to experience pain in her right elbow when pulling duffel bags and luggage through the airport for field exercises.  She stated that she underwent physical therapy while in the military; and that she was given injections.  She stated that she has continued to experience right elbow pain since service; and that she wears a brace on that elbow.  She testified that she was on several profiles during service in which she was restricted from doing push-ups.  

Service treatment records reflect that the Veteran was diagnosed with right lateral epicondylitis in January 1996.  She underwent a steroid injection for non-resolving right elbow epicondylitis in May 1996.  A September 1996 physical profile reflects that she was restricted from push-ups and pull-ups.  An August 1997 physical profile reflects that the Veteran could do push-ups as tolerated; and no push-ups on Army Physical Readiness Test.  A January 2001 physical profile reflects that she was still restricted from push-ups and pull-ups.  The physical profile was permanent.    

The medical records reflect that in March 2008 (while still in service), the Veteran completed a Report of Medical History in which she reported that she had epicondylitis in June 1996.  A May 2008 treatment report includes a diagnosis of epicondylitis right elbow.  

The Veteran underwent a VA examination in October 2008.  The Veteran reported intermittent pain on the medial side of her elbow in relation to the medial epicondyle, particularly when lifting or pulling or pushing things such as suitcases.  She stated that pushing and pulling causes flare-ups.  She reported that she has had more than 18 sessions of physical therapy.  She stated that currently it is okay; but she has to be careful that she does not push, pull, or lift. 

Upon examination, the Veteran found that the Veteran had mild tenderness in relation to a medial epicondyle.  The examiner stated that upon examination, "there was no significant evidence of epicondylitis but she certainly has had this in the past."  Despite the examiner's statement that there was no significant evidence of epicondylitis, the Board notes that x-rays taken in conjunction with the examination reflect that "right elbow shows small focal ill defined soft tissue density adjacent to the medial epicondyle, compatible with epicondylitis."  

Analysis

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the Veteran reported epicondylitis during service and it was diagnosed during service (in September 1996).  She reported it again in March 2008 (while still in service) and it was diagnosed again in May 2008 (again, during service).  One month after being discharged from service, she underwent a post-service examination in conjunction with her claim.  The October 2008 VA examination reflected objective evidence of mild tenderness, and x-ray findings consistent with epicondylitis.  Moreover, the Veteran competently and credibly testified that she has continued to experience right elbow pain since service; and that she wears a brace on that elbow.

There is no dispute that the Veteran had an in-service injury in which she was diagnosed with right lateral epicondylitis in 1996 (thereby satisfying the second element of service connection).  The disability was diagnosed again in conjunction with her discharge from service.  Post service x-rays also reflect findings consistent with epicondylitis (thereby satisfying the first element of service connection).  With regards to a medical nexus opinion, the Board notes that one was not obtained.  However, given that the positive x-ray findings are dated a mere month after the Veteran's discharge from service, the Board finds that the Veteran is entitled to the benefit of the doubt that her current right elbow disability was incurred in service. 

Regarding the duty to notify and assist, the Board finds such analysis is not necessary regarding this issue as this is a full grant of the benefit sought.  


ORDER

Service connection for epicondylitis, right elbow, is granted.


REMAND

Increased Ratings
The Board notes that the most recent VA examinations in regards to the Veteran's increased ratings claims occurred more than nine years ago in October 2008.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

The Board notes that at her April 2017 Board hearing, the Veteran testified that each of these disabilities has increased in severity.  

Consequently, the Board finds that new VA examinations are warranted in order to determine the current severity of each disability.  The Board notes that with respect to the Veteran's hysterectomy, she is already in receipt of the highest rating under Diagnostic Code 7618.  However, she has testified to symptoms not accounted for under this Diagnostic Code.  Consequently, the VA examiner should note all residuals of the Veteran's hysterectomy owing to the possibility that they might be compensated under a different diagnostic code.   

Accordingly, the case is REMANDED for the following actions:

1.  Associate any outstanding VA treatment records with the claims file (the SOC indicates they were last obtained in March 2014).

2.  After associating any records with the claims file, schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of her left ankle and left hip disabilities.  The examiner should review the claim file to become familiar with the Veteran's pertinent medical history.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

The examiner must test and record the range of motion for in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).
 
3.  After associating any records with the claims file, schedule the Veteran for a VA gynecological examination for the purpose of determining the current severity of her total abdominal hysterectomy with preservation of the ovaries with associated scarring and adhesion.  The examiner is requested to describe all related residuals and the frequency, severity, and duration of such.  The examiner should review the claim file to become familiar with the Veteran's pertinent medical history.  Any special tests deemed medically advisable should be conducted.    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

4.  After associating any records with the claims file, schedule the Veteran for a VA examination for the purpose of determining the current severity of her Graves' disease.  The examination is request to state whether or not myxedema is present and note any residuals (e.g., eye, digestive, mental disorders, etc.).  The examiner should review the claim file to become familiar with the Veteran's pertinent medical history.  Any special tests deemed medically advisable should be conducted.    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  

5.  After completion of the above, then readjudicate to determine if the benefits sought can be granted.  If any benefit sought remains denied, then furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


